Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06017 Artio Global Equity Fund Inc. (Exact name of registrant as specified in charter) 330 Madison Avenue, New York, NY (Address of principal executive offices) (Zip code) Anthony Williams c/o Artio Global Management LLC. 330 Madison Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 297-3600 Date of fiscal year end: 10/31 Date of reporting period: 7/1/08 - 6/30/09 Item 1. Proxy Voting Record. ARTIO GLOBAL EQUITY FUND, INC. ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Vote Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2.2 Approve Remuneration Report For Did Not Vote Management 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 5 Approve Creation of CHF 404 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 6 Approve CHF 1.1 Billion Reduction in For Did Not Vote Management Share Capital and Capital Repayment of CHF 0.48 per Registered Share 7 Amend Shareholding Threshold for For Did Not Vote Management Proposing Resolutions at Shareholder Meetings 8.1 Reelect Hubertus von Gruenberg as For Did Not Vote Management Director 8.2 Reelect Roger Agnelli as Director For Did Not Vote Management 8.3 Reelect Louis Hughes as Director For Did Not Vote Management 8.4 Reelect Hans Maerki as Director For Did Not Vote Management 8.5 Reelect Michel de Rosen as Director For Did Not Vote Management 8.6 Reelect Michael Treschow as Director For Did Not Vote Management 8.7 Reelect Bernd Voss as Director For Did Not Vote Management 8.8 Reelect Jacob Wallenberg as Director For Did Not Vote Management 9 Ratify Ernst & Young AG as Auditors For Did Not Vote Management ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Bachmann For Withhold Management 1.2 Elect Director Michael S. Jeffries For Withhold Management 1.3 Elect Director John W. Kessler For Withhold Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Death Benefits/Golden Coffins Against For Shareholder ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: D0066B102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5.1 Reelect Stefan Jentzsch to the For For Management Supervisory Board 5.2 Reelect Igor Landau to the Supervisory For For Management Board 5.3 Reelect Willi Schwerdtle to the For For Management Supervisory Board 5.4 Reelect Christian Tourres to the For For Management Supervisory Board 5.5 Elect Herbert Kauffmann to the For For Management Supervisory Board 5.6 Elect Alexander Popow to the For For Management Supervisory Board 6 Amend Articles Re: Voting Rights For For Management Representation at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 7 Amend Articles Re: Conducting of For For Management Shareholder Meeting due to New German Legislation (Law on Company Integrity and Modernization of the Right of Avoidance) 8 Approve Creation of EUR 50 Million Pool For For Management of Capital with Preemptive Rights 9 Approve Creation of EUR 25 Million Pool For For Management of Capital without Preemptive Rights 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 12.1 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 12.2 Ratify KPMG AG as Auditors for the For For Management Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2009 ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Carol Mills For For Management 3 Elect Director Daniel Rosensweig For For Management 4 Elect Director Robert Sedgewick For For Management 5 Elect Director John E. Warnock For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 5, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Fordyce For For Management 1.2 Elect Director Linda Griego For For Management 1.3 Elect Director Richard G. Newman For For Management 1.4 Elect Director William G. Ouchi For For Management 2 Ratify Auditors For For Management AGILE PROPERTY HOLDINGS LTD Ticker: 3383 Security ID: G01198103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: MAY 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Chen Zhou Lin as Director For For Management 2b Reelect Luk Sin Fong, Fion as Director For For Management 2c Reelect Cheng Hon Kwan as Director For For Management 2d Authorize Remuneration Committee to Fix For For Management Remuneration of Executive Directors 3 Approve Remuneration of Independent For For Management Non-Executive Directors 4 Approve Final Dividend For For Management 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Against Management Shares ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: X9740B139 Meeting Date: AUG 19, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Debt Issuance For Did Not Vote Management 2 Ratify Director Appointments For Did Not Vote Management 3 Authorize Share Capital Increase and For Did Not Vote Management Debt Issuance 4 Amend Company Articles For Did Not Vote Management 5 Approve Related Party Transactions For Did Not Vote Management 6 Authorize Share Repurchase Program For Did Not Vote Management 7 Approve Electronic Information For Did Not Vote Management Transfers 8 Other Business For Did Not Vote Management ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: X9740B139 Meeting Date: SEP 29, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Debt Issuance For Did Not Vote Management 2 Elect Directors For Did Not Vote Management 3 Authorize Share Capital Increase For Did Not Vote Management 4 Amend Company Articles For Did Not Vote Management 5 Approve Related Party Transactions For Did Not Vote Management 6 Authorize Share Repurchase Program For Did Not Vote Management 7 Approve Electronic Information For Did Not Vote Management Transfers 8 Other Business For Did Not Vote Management ANADOLU ANONIM TURK SIGORTA SIRKETI Ticker: Security ID: M10028104 Meeting Date: MAR 26, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements and Approve For Did Not Vote Management Discharge of Board and Auditors 4 Receive Information on Profit For Did Not Vote Management Distribution Policy and Approve Allocation of Income 5 Ratify Director Appointments For Did Not Vote Management 6 Receive Information on Internal None Did Not Vote Management Statutory Auditor Appointments 7 Elect Directors For Did Not Vote Management 8 Appoint Internal Statutory Auditors For Did Not Vote Management 9 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 10 Ratify External Auditors For Did Not Vote Management 11 Close Meeting None Did Not Vote Management ANGLO AMERICAN PLC Ticker: AAL Security ID: G03764134 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect David Challen as Director For For Management 3 Re-elect Dr Chris Fay as Director For For Management 4 Re-elect Sir Rob Margetts as Director For For Management 5 Re-elect Sir Mark Moody-Stuart as For For Management Director 6 Re-elect Fred Phaswana as Director For For Management 7 Re-elect Mamphela Ramphele as Director For For Management 8 Re-elect Peter Woicke as Director For For Management 9 Reappoint Deloitte LLP as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Approve Remuneration Report For For Management 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 72,300,000 13 Subject to the Passing of Resolution For For Management 12, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 36,100,000 14 Authorise 197,300,000 Ordinary Shares For For Management for Market Purchase APACHE CORP. Ticker: APA Security ID: 037411105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick M. Bohen For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ARCELORMITTAL Ticker: MTP Security ID: L0302D129 Meeting Date: MAY 12, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Consolidated Financial None Did Not Vote Management Statements and Directors' and Auditors' Reports 2 Accept Consolidated Financial For Did Not Vote Management Statements 3 Accept Financial Statements For Did Not Vote Management 4 Acknowledge Allocation of Income and For Did Not Vote Management Dividends 5 Approve Allocation of Income and For Did Not Vote Management Dividends of USD 0.75 per Share 6 Approve Remuneration of Directors For Did Not Vote Management 7 Approve Discharge of Directors For Did Not Vote Management 8 Approve Retirement of Directors For Did Not Vote Management 9 Reelect Narayanan Vaghul as Director For Did Not Vote Management 10 Reelect Wilbur L. Ross as Director For Did Not Vote Management 11 Reelect Francois Pinault as Director For Did Not Vote Management 12 Approve Share Repurchase Program For Did Not Vote Management 13 Ratify Deloitte SA as Auditors For Did Not Vote Management 14 Approve Bonus Plan For Did Not Vote Management 15 Approve Stock Option Plan For Did Not Vote Management 16 Approve Employee Stock Purchase Plan For Did Not Vote Management 17 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights and Amend Article 5.5 Accordingly ARCELORMITTAL Ticker: LOR Security ID: L0302D129 Meeting Date: JUN 17, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights Within Limits of Authorized Capital and Amend Article 5.5 Accordingly AUCKLAND INTERNATIONAL AIRPORT LTD. Ticker: AIA Security ID: Q06213104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: OCT 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Anthony Frankham as Director For For Management 2 Elect Keith Turner as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Deloitte as Auditor of the Company AVERY DENNISON CORP. Ticker: AVY Security ID: 053611109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Cardis For For Management 1.2 Elect Director David E.I. Pyott For For Management 1.3 Elect Director Dean A. Scarborough For For Management 1.4 Elect Director Julia A. Stewart For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management AYALA LAND INC. Ticker: ALI Security ID: Y0488F118 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Fernando Zobel de Ayala as a For Did Not Vote Management Director 1.2 Elect Jaime Augusto Zobel de Ayala as a For Did Not Vote Management Director 1.3 Elect Delfin L. Lazaro as a Director For Did Not Vote Management 1.4 Elect Aurelio R. Montinola III as a For Did Not Vote Management Director 1.5 Elect Mercedita S. Nolledo as a For Did Not Vote Management Director 1.6 Elect Corazon S. de la Paz-Bernardo as For Did Not Vote Management a Director 1.7 Elect Francis G. Estrada as a Director For Did Not Vote Management 1.8 Elect Oscar S. Reyes as a Director For Did Not Vote Management 2 Approve Minutes of Previous Stockholder For Did Not Vote Management Meetings 3 Approve Annual Report of Management For Did Not Vote Management 4 Ratify All Acts and Resolutions of the For Did Not Vote Management Board of Directors and of the Executive Committee 5 Appoint Sycip Gorres Velayo & Co. as For Did Not Vote Management the Company's Independent Auditors and Fix Their Remuneration 6 Other Business For Did Not Vote Management BANCO SANTANDER S.A. Ticker: SAN Security ID: E19790109 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended December 31, 2008 2 Approve Allocation of Income For For Management 3.1 Reelect Matias Rodriguez Inciarte to For For Management the Board of Directors 3.2 Reelect Manuel Soto Serrano to the For For Management Board of Directors 3.3 Reelect Guillermo de la Dehesa Romero For For Management to the Board of Directors 3.4 Reelect Abel Matutes Juan to the Board For For Management of Directors 4 Reelect Auditors for Fiscal Year 2009 For For Management 5 Authorize Repurchase of Shares in For For Management Accordance With Article 75 of Corporate Law; Void Authorization Granted on June 21, 2008 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 21, 2008 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities up to Aggregate Nominal Amount of EUR 2.04 Billion without Preemptive Rights 8 Authorize Capitalization of Reserves of For For Management 0.5: 1 Bonus Issue; Amend Article 5 Accordingly 9 Grant Board Authorization to Issue For For Management Convertible and/or Exchangeable Debt Securities without Preemptive Rights 10.1 Approve Bundled Incentive Plans Linked For For Management to Predetermined Requirements such as Total Return Results and EPS 10.2 Approve Savings Plan for Abbey National For For Management Plc' Employees and other Companies of Santander Group in the U.K. 10.3 Approve Issuance of 100 Shares to For For Management Employees of Sovereign Subsidiary 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BASF SE (FORMERLY BASF AG) Ticker: BFASF Security ID: D06216101 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.95 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 4 Approve Discharge of Management Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6.1 Reelect Francois Diedrich to the For For Management Supervisory Board 6.2 Reelect Michael Diekmann to the For For Management Supervisory Board 6.3 Reelect Franz Ferenbach to the For For Management Supervisory Board 6.4 Elect Stephen Green to the Supervisory For For Management Board 6.5 Reelect Max Kley to the Supervisory For For Management Board 6.6 Elect Eggert Vosherau to the For For Management Supervisory Board 7 Approve Creation of EUR 500 Million For For Management Pool of Capital without Preemptive Rights 8 Amend Articles Re: First Supervisory For For Management Board of BASF SE 9 Approve Remuneration of Supervisory For For Management Board BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter E. Boomer For For Management 1.2 Elect Director James R. Gavin III For For Management 1.3 Elect Director Peter S. Hellman For For Management 1.4 Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Khoury For For Management 1.2 Elect Director Jonathan M. Schofield For Withhold Management 2 Implement MacBride Principles Against Against Shareholder BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: 694 Security ID: Y07717104 Meeting Date: JAN 23, 2009 Meeting Type: Special Record Date: DEC 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supply of Power and Energy For For Management Services Agreement 2 Approve Supply of Aviation Safety and For For Management Security Guard Services Agreement 3 Approve Miscellaneous Services For For Management Sub-contracting Agreement 4 Approve Terminals Maintenance Agreement For For Management 5 Elect Zhang Zhizhong as Executive For For Management Director and Authorize Board to Fix His Remuneration BERKSHIRE HATHAWAY INC. Ticker: BRK.A Security ID: 084670207 Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Susan L. Decker For For Management 1.5 Elect Director William H. Gates III For For Management 1.6 Elect Director David S. Gottesman For For Management 1.7 Elect Director Charlotte Guyman For For Management 1.8 Elect Director Donald R. Keough For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 2 Prepare Sustainability Report Against For Shareholder BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider BHP Billiton Plc's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 2 Receive and Consider BHP Billiton Ltd's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 3 Elect Paul Anderson as Director of BHP For For Management Billiton Plc 4 Elect Paul Anderson as Director of BHP For For Management Billiton Ltd 5 Elect Don Argus as Director of BHP For For Management Billiton Plc 6 Elect Don Argus as Director of BHP For For Management Billiton Ltd 7 Elect John Buchanan as Director of BHP For For Management Billiton Plc 8 Elect John Buchanan as Director of BHP For For Management Billiton Ltd 9 Elect David Crawford as Director of BHP For For Management Billiton Plc 10 Elect David Crawford as Director of BHP For For Management Billiton Ltd 11 Elect Jacques Nasser as Director of BHP For For Management Billiton Plc 12 Elect Jacques Nasser as Director of BHP For For Management Billiton Ltd 13 Elect John Schubert as Director of BHP For For Management Billiton Plc 14 Elect John Schubert as Director of BHP For For Management Billiton Ltd 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton Plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Ltd 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Ltd 19 Elect David Morgan as Director of BHP For For Management Billiton Plc 20 Elect David Morgan as Director of BHP For For Management Billiton Ltd 21 Elect Keith Rumble as Director of BHP For For Management Billiton Plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd 23 Approve KPMG Audit plc as Auditors of For For Management BHP Billiton Plc 24 Approve Issuance of 555.97 Million For For Management Shares at $0.50 Each to BHP Billiton Plc Pursuant to its Group Incentive Schemes 25 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 26 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 27i Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on April 30, 2009 27ii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on May 29, 2009 27iii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on June 15, 2009 27iv Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on July 31, 2009 27v Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on Sept. 15, 2009 27vi Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on on Nov. 30, 2009 28 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 29 Approve Amendment to the Group For For Management Incentive Scheme to Increase Target Bonus Amount from 140 Percent to 160 Percent and to Increase the Maximum Bonus from 1.5 to 2.0 Times the Target Bonus Amount 30 Approve Grant of Approximately 49,594 For For Management Deferred Shares, 197,817 Options, and 349,397 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and Long Term Incentive Plan 31 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Plc to $3.8 Million 32 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Ltd to $3.8 Million 33 Approve Amendments to the Articles of For For Management Association of BHP Billiton Plc 34 Approve Amendments to the Constitution For For Management of BHP Billiton Ltd BNP PARIBAS Ticker: BNP Security ID: F1058Q238 Meeting Date: MAY 13, 2009 Meeting Type: Annual/Special Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Ordinary Share Capital 6 Reelect Claude Bebear as Director For For Management 7 Reelect Jean-Louis Beffa as Director For Against Management 8 Reelect Denis Kessler as Director For Against Management 9 Reelect Laurence Parisot as Director For For Management 10 Reelect Michel Pebereau as Director For For Management 11 Approve Contribution in Kind of For For Management 98,529,695 Fortis Banque Shares by Societe Federale de Participations et d'Investissement (SFPI) 12 Approve Contribution in Kind of For For Management 4,540,hares by Grand Duchy of Luxembourg 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 14 Amend Bylaws to Reflect Amendment to For For Management Terms and Conditions of Class B Shares 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Authorize Filing of Required For For Management Documents/Other Formalities BURLINGTON NORTHERN SANTA FE CORP. Ticker: BNI Security ID: 12189T104 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Donald G. Cook For For Management 1.3 Elect Director Vilma S. Martinez For For Management 1.4 Elect Director Marc F. Racicot For For Management 1.5 Elect Director Roy S. Roberts For For Management 1.6 Elect Director Matthew K. Rose For For Management 1.7 Elect Director Marc J. Shapiro For For Management 1.8 Elect Director J.C. Watts, Jr. For For Management 1.9 Elect Director Robert H. West For For Management 1.10 Elect Director J. Steven Whisler For For Management 1.11 Elect Director Edward E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder 5 Report on Political Contributions Against For Shareholder CANON INC. Ticker: 7751 Security ID: J05124144 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 55 2 Amend Articles to Reflect For For Management Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 3.16 Elect Director For For Management 3.17 Elect Director For For Management 3.18 Elect Director For For Management 3.19 Elect Director For For Management 3.20 Elect Director For For Management 3.21 Elect Director For For Management 3.22 Elect Director For For Management 3.23 Elect Director For For Management 3.24 Elect Director For For Management 3.25 Elect Director For For Management 4 Approve Retirement Bonus for Director For For Management 5 Approve Payment of Annual Bonuses to For For Management Directors 6 Approve Stock Option Plan For For Management CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against For Shareholder 9 Adopt Human Rights Policy Against For Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHINA COAL ENERGY COMPANY LIMITED Ticker: Security ID: Y1434L100 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan For For Management 5 Approve Capital Expenditure Budget for For For Management 2009 6 Approve Remuneration of Directors and For For Management Supervisors 7 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company as the Company's Domestic Auditors and PricewaterhouseCoopers, Certified Public Accountants, as the Company's International Auditors and Authorize the Board to Fix Their Remuneration 8 Amend Articles of Association For For Management CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 144 Security ID: Y1489Q103 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Fu Yuning as Director For For Management 3b Reelect Hu Zheng as Director For Against Management 3c Reelect Meng Xi as Director For For Management 3d Reelect Yu Liming as Director For Against Management 3e Reelect Kut Ying Hay as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE (HONG KONG) LIMITED Ticker: CHL Security ID: 16941M109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Jianzhou as Director For For Management 3b Reelect Zhang Chunjiang as Director For Against Management 3c Reelect Sha Yuejia as Director For For Management 3d Reelect Liu Aili as Director For For Management 3e Reelect Xu Long as Director For For Management 3f Reelect Moses Cheng Mo Chi as Director For For Management 3g Reelect Nicholas Jonathan Read as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CNOOC LTD Ticker: CEO Security ID: 126132109 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reelect Wu Guangqi as Executive For For Management Director 4 Reelect Cao Xinghe as Non-Executive For For Management Director 5 Reelect Wu Zhenfang as Non-Executive For For Management Director 6 Reelect Edgar W. K. Cheng as For For Management Independent Non-Executive Director 7 Authorise Board Of Directors To Fix For For Management Remuneration Of Directors. 8 Re-appoint The Company S Independent For For Management Auditors And Toauthorise The Board Of Directors To Fix Their Remuneration. 9 Grant General Mandate To Directors To For For Management Repurchase Shares In Thecapital Of Company Not Exceeding 10% Of Share Capital. 10 Grant General Mandate To Directors To For Against Management Allot, Issue And Deal Withadditional Shares In Capital Of Company Not Exceeding 20%. 11 Extend General Mandate Granted To For Against Management Directors To Allot, Issue Anddeal With Shares In Capital Of Company. 12 Approve Resolution C.1 In Relation To For For Management The Proposed Amendmentto Article 85 Of The Articles Of Association Of The Company. COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For Against Management 1.3 Elect Director Cathleen P. Black For Against Management 1.4 Elect Director Barry Diller For Against Management 1.5 Elect Director Alexis M. Herman For Against Management 1.6 Elect Director Muhtar Kent For For Management 1.7 Elect Director Donald R. Keough For For Management 1.8 Elect Director Maria Elena Lagomsino For Against Management 1.9 Elect Director Donald F. McHenry For For Management 1.10 Elect Director Sam Nunn For For Management 1.11 Elect Director James D. Robinson III For Against Management 1.12 Elect Director Peter V. Ueberroth For Against Management 1.13 Elect Director Jacob Wallenberg For For Management 1.14 Elect Director James B. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Performance-Based Awards Against Against Shareholder COMCAST CORP. Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Decker Anstrom For Withhold Management 1.2 Elect Director Kenneth J. Bacon For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Julian A. Brodsky For For Management 1.6 Elect Director Joseph J. Collins For Withhold Management 1.7 Elect Director J. Michael Cook For For Management 1.8 Elect Director Gerald L. Hassell For For Management 1.9 Elect Director Jeffrey A. Honickman For For Management 1.10 Elect Director Brian L. Roberts For For Management 1.11 Elect Director Ralph J. Roberts For For Management 1.12 Elect Director Dr. Judith Rodin For Withhold Management 1.13 Elect Director Michael I. Sovern For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Restricted Stock Plan For For Management 5 Amend Stock Option Plan For For Management 6 Increase Disclosure of Executive Against Against Shareholder Compensation 7 Seek Shareholder Approval on Certain Against For Shareholder Future Death Benefit Arrangements 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Adopt a Recapitalization Plan Against For Shareholder COMERICA INC. Ticker: CMA Security ID: 200340RKH Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lillian Bauder For For Management 2 Elect Director Richard G. Lindner For For Management 3 Elect Director Robert S. Taubman For Against Management 4 Elect Director Reginald M. Turner, Jr. For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 0.060 per A Bearer Share and EUR 0.006 per B Registered Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Elect Johann Rupert as Director For Did Not Vote Management 4.2 Elect Jean-Paul Aeschimann as Director For Did Not Vote Management 4.3 Elect Franco Cologni as Director For Did Not Vote Management 4.4 Elect Lord Douro as Director For Did Not Vote Management 4.5 Elect Yves-Andre Istel as Director For Did Not Vote Management 4.6 Elect Richard Lepeu as Director For Did Not Vote Management 4.7 Elect Ruggero Magnoni as Director For Did Not Vote Management 4.8 Elect Simon Murray as Director For Did Not Vote Management 4.9 Elect Alain Dominique Perrin as For Did Not Vote Management Director 4.10 Elect Norbert Platt as Director For Did Not Vote Management 4.11 Elect Alan Quasha as Director For Did Not Vote Management 4.12 Elect Lord Clifton as Director For Did Not Vote Management 4.13 Elect Jan Rupert as Director For Did Not Vote Management 4.14 Elect Juergen Schrempp as Director For Did Not Vote Management 4.15 Elect Martha Wikstrom as Director For Did Not Vote Management 5 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan to Focus For Did Not Vote Management Company as Pure Investment Vehicle and Convert Corporate Form into Partnership Limited by Shares; Approve Related Article Amedments 2 Elect Yves-Andre Istel, Ruggero For Did Not Vote Management Magnoni, Alan Quasha, and Juergen Schrempp as Members of the Board of Overseers (Bundled) 3 Authorize Repurchase of up to Ten For Did Not Vote Management Percent of Issued Share Capital COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 9, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization to Focus on Core For Did Not Vote Management Luxury Goods Business and Separation of Investment in British American Tobacco; Approve Related Article Amendments 2 amend Articles re: Global Certificate For Did Not Vote Management for Company's Bearer Shares COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Ticker: ML Security ID: F61824144 Meeting Date: MAY 15, 2009 Meeting Type: Annual/Special Record Date: MAY 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions Mentionning the Absence of Related-Party Transactions 5 Reelect Eric Bourdais de Charbonniere For For Management as Supervisory Board Member 6 Reelect Francois Grappotte as For For Management Supervisory Board Member 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Amend Article 15 of Bylaws Re: Length For For Management of Term for Supervisory Board Members 9 Authorize up to 2 Percent of Issued For For Management Capital for Use in Stock Option Plan COMPANHIA VALE DO RIO DOCE Ticker: VALE Security ID: 204412209 Meeting Date: MAY 22, 2009 Meeting Type: Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPRECIATION OF THE MANAGEMENTS REPORT For For Management AND ANALYSIS, DISCUSSIONAND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDINGDECEMBER 31, 2008 2 PROPOSAL FOR THE DESTINATION OF PROFITS For Against Management OF THE SAID FISCAL YEARAND APPROVAL OF THE INVESTMENT BUDGET FOR VALE 3 APPOINTMENT OF THE MEMBERS OF THE BOARD For Against Management OF DIRECTORS 4 APPOINTMENT OF THE MEMBERS OF THE For Against Management FISCAL COUNCIL 5 ESTABLISHMENT OF THE REMUNERATION OF For For Management THE SENIOR MANAGEMENT ANDFISCAL COUNCIL MEMBERS 6 TO CHANGE THE LEGAL NAME OF THE COMPANY For For Management TO VALE S.A. , WITH THECONSEQUENT AMENDMENT OF ARTICLE 1 OF VALE S BY-LAWS INACCORDANCE WITH THE NEW GLOBAL BRAND UNIFICATION 7 TO ADJUST ARTICLE 5 OF VALE S BY-LAWS For For Management TO REFLECT THE CAPITALINCREASE RESOLVED IN THE BOARD OF DIRECTORS MEETINGS HELD ONJULY 22, 2, 2008 CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. McGraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Harald J. Norvik For For Management 1.9 Elect Director William K. Reilly For For Management 1.10 Elect Director Bobby S. Shackouls For For Management 1.11 Elect Director Victoria J. Tschinkel For For Management 1.12 Elect Director Kathryn C. Turner For For Management 1.13 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against For Shareholder 7 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder CONSOL ENERGY, INC. Ticker: CNX Security ID: 20854P109 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Whitmire For For Management 1.2 Elect Director J. Brett Harvey For For Management 1.3 Elect Director James E. Altmeyer, Sr. For Withhold Management 1.4 Elect Director Philip W. Baxter For For Management 1.5 Elect Director William E. Davis For For Management 1.6 Elect Director Raj K. Gupta For For Management 1.7 Elect Director Patricia A. Hammick For For Management 1.8 Elect Director David C. Hardesty, Jr. For For Management 1.9 Elect Director John T. Mills For For Management 1.10 Elect Director William P. Powell For For Management 1.11 Elect Director Joseph T. Williams For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Early Disclosure of Shareholder Against For Shareholder Proposal Voting Results CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management CORN PRODUCTS INTERNATIONAL, INC. Ticker: CPO Security ID: 219023108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Luis Aranguren-Trellez For For Management 1.2 Elect Director Paul Hanrahan For For Management 1.3 Elect Director William S. Norman For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors None For Shareholder CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors William F. Andrews For For Management 1.2 Elect Directors John D. Ferguson For For Management 1.3 Elect Directors Donna M. Alvarado For For Management 1.4 Elect Directors Lucius E. Burch, III For For Management 1.5 Elect Directors John D. Correnti For For Management 1.6 Elect Directors Dennis W. Deconcini For For Management 1.7 Elect Directors John R. Horne For For Management 1.8 Elect Directors C. Michael Jacobi For For Management 1.9 Elect Directors Thurgood Marshall, Jr. For For Management 1.10 Elect Directors Charles L. Overby For For Management 1.11 Elect Directors John R. Prann, Jr. For For Management 1.12 Elect Directors Joseph V. Russell For For Management 1.13 Elect Directors Henri L. Wedell For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against For Shareholder COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2009 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald G. Cook For Against Management 1.2 Elect Director Robert S. Evans For For Management 1.3 Elect Director Eric C. Fast For For Management 1.4 Elect Director Dorsey R. Gardner For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Approve Executive Incentive Bonus Plan For For Management 6 Implement MacBride Principles Against Against Shareholder CRH PLC Ticker: CRHCF Security ID: G25508105 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3a Reelect W.P. Egan as Director For For Management 3b Reelect J.M. de Jong as Director For For Management 3c Reelect M. Lee as Director For For Management 3d Reelect G.A. Culpepper as Director For For Management 3e Reelect A. Manifold as Director For For Management 3f Reelect W.I. O'Mahony as Director For For Management 3g Reelect M.S. Towe as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Increase in Authorized Share Capital For For Management 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Authorize Share Repurchase For For Management 9 Amend Articles of Association Re: For For Management Treasury Shares 10 Authorize Reissuance of Treasury Shares For For Management 11 Approve Scrip Dividend Program For For Management 12 Approve Notice of Period for For For Management Extraordinary General Meetings 13 Amend Articles of Association For For Management DENSO CORP. Ticker: 6902 Security ID: J12075107 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 13 2 Amend Articles To Reflect For For Management Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 4.1 Appoint Statutory Auditor For For Management 4.2 Appoint Statutory Auditor For For Management 5 Approve Stock Option Plan For For Management 6 Approve Retirement Bonus Payment for For For Management Statutory Auditor DEUTSCHE BANK AG Ticker: DB Security ID: D18190898 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6 Authorize Repurchase of Up to Five For For Management Percent of Issued Share Capital for Trading Purposes 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Amend Articles Re: Registration for the For For Management General Meeting 9 Amend Articles Re: Electronic Media For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 10 Approve Creation of EUR 128 Million For For Management Pool of Capital without Preemptive Rights 11 Approve Creation of EUR 176.6 Million For For Management Pool of Capital without Preemptive Rights 12 Approve Creation of EUR 314.9 Million For For Management Pool of Capital with Preemptive Rights 13 Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 9 Billion; Approve Creation of EUR 256 Million Pool of Capital to Guarantee Conversion Rights DEUTSCHE TELEKOM AG Ticker: DTLSF Security ID: D2035M136 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.78 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Postponement of Discharge for For For Management Former Supervisory Board Member Klaus Zumwinkel for Fiscal 2008 5 Approve Discharge of Supervisory Board For For Management Members, Excluding Klaus Zumwinkel, for Fiscal 2008 6 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Elect Joerg Asmussen to the Supervisory For For Management Board 9 Elect Ulrich Schroeder to the For For Management Supervisory Board 10 Approve Affiliation Agreements with For For Management Subsidiary Interactive Media CCSP GmbH 11 Approve Creation of EUR 2.2 Billion For For Management Pool of Capital without Preemptive Rights 12 Approve Creation of EUR 38.4 Million For For Management Pool of Capital without Preemptive Rights 13 Amend Articles Re: Audio/Video For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 14 Amend Articles Re: Attestation of For For Management Shareholding and Voting Rights Representation at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) DIAGEO PLC Ticker: DGEAF Security ID: G42089113 Meeting Date: OCT 15, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 21.15 Pence For For Management Per Ordinary Share 4 Re-elect Dr Franz Humer as Director For For Management 5 Re-elect Maria Lilja as Director For For Management 6 Re-elect William Shanahan as Director For For Management 7 Re-elect Todd Stitzer as Director For For Management 8 Elect Philip Scott as Director For For Management 9 Reappoint KPMG Audit plc as Auditors For For Management and Authorise the Board to Determine Their Remuneration 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 243,079,000 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 36,462,000 12 Authorise 252,025,000 Ordinary Shares For For Management for Market Purchase 13 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Parties, to Make EU Political Donations to Political Organisations Other Than Political Parties and to Incur EU Political Expenditure up to GBP 200,000 14 Approve Diageo plc 2008 Performance For For Management Share Plan 15 Approve Diageo plc 2008 Senior For For Management Executive Share Option Plan 16 Authorise Remuneration Committee of the For For Management Company's Board to Establish Future Share Plans for the Benefit of Employees Outside the United Kingdom Based on the Diageo plc 2008 Performance Share Plan and the Diageo plc 2008 Senior Executive Share Option Plan 17 Adopt New Articles of Association For For Management DIRECTV GROUP, INC, THE Ticker: DTV Security ID: 25459L106 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chase Carey For For Management 1.2 Elect Director Mark Carleton For For Management 1.3 Elect Director Peter Lund For For Management 1.4 Elect Director Haim Saban For For Management 2 Ratify Auditors For For Management 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Declassify the Board of Directors Against For Shareholder DUKE ENERGY CORP. Ticker: DUK Security ID: 26441C105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Barnet, III For For Management 1.2 Elect Director G. Alex Bernhardt, Sr. For For Management 1.3 Elect Director Michael G. Browning For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director Ann Maynard Gray For For Management 1.6 Elect Director James H. Hance, Jr For For Management 1.7 Elect Director James T. Rhodes For For Management 1.8 Elect Director James E. Rogers For For Management 1.9 Elect Director Philip R. Sharp For For Management 1.10 Elect Director Dudley S. Taft For For Management 2 Ratify Auditors For For Management E.ON AG (FORMERLY VEBA AG) Ticker: EOAN Security ID: D24914133 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Elect Jens Heyerdahl to the Supervisory For For Management Board 6a Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 6b Ratify PricewaterhouseCoopers AG as For For Management Auditors for the Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2009 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares; Authorize Use of Financial Derivatives When Repurchasing Shares 8 Approve Creation of EUR 460 Million For For Management Pool of Capital without Preemptive Rights 9a Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR 175 Million Pool of Capital to Guarantee Conversion Rights 9b Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR 175 Million Pool of Capital to Guarantee Conversion Rights 10 Amend Corporate Purpose For For Management 11a Amend Articles Re: Audio and Video For For Management Transmission at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 11b Amend Articles Re: Voting Rights For For Management Representation at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 11c Amend Articles Re: Convocation of For For Management Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 12 Approve Affiliation Agreement with E.ON For For Management Einundzwanzigste Verwaltungs GmbH 13 Approve Affiliation Agreement with E.ON For For Management Zweiundzwanzigste Verwaltungs GmbH EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director William C. Ford, Jr. For For Management 1.3 Elect Director Dawn G. Lepore For For Management 1.4 Elect Director Pierre M. Omidyar For For Management 1.5 Elect Director Richard T. Schlosberg, For For Management III 2 Approve Stock Option Exchange Program For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EDP RENOVAVEIS SA Ticker: EDPR Security ID: E3847K101 Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements for Fiscal Year Ended December 31, 2008 2 Approve Allocation of Income for Fiscal For For Management Year Ended December 31, 2008 3 Approve Director's Report and Corporate For For Management Governance Report 4 Approve Discharge of Management For For Management 4bis Increase Size of Board of Directors to For For Shareholder 16 and Elect Gilles August as Director 5 Approve Remuneration Report For For Management 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions ELECTRICITE DE FRANCE Ticker: EDF Security ID: F2940H113 Meeting Date: MAY 20, 2009 Meeting Type: Annual/Special Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.28 per Share A Approve Dividends of EUR 0.64 per Share Against Against Shareholder 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve aditional Remuneration of For For Management Directors of EUR 32,000 for Fiscal Year 2008
